KEYSTONE CONSOLIDATED INDUSTRIES, INC. PRESS RELEASE FOR IMMEDIATE RELEASE Keystone Consolidated Industries, Inc. CONTACT: 5reeway, Suite 1740 Bert E. Downing, Jr. Dallas, Texas75240-2697 Vice President and Chief Financial Officer (972) 458-0028 (972) 458-0028 KEYSTONE REPORTS FIRST QUARTER 2011 RESULTS DALLAS, TEXAS May 13, 2011 Keystone Consolidated Industries, Inc. (OTCQB: KYCN), reported net income of $7.7 million, or $0.63 per diluted share, in the first quarter of 2011 as compared to net income of $4.4 million, or $0.36 per diluted share, in the first quarter of 2010.Sales volumes were significantly higher during the 2011 first quarter as shipments increased to 155,000 tons from 131,000 tons during the 2010 first quarter.In addition, the overall average selling price during the 2011 first quarter of $856 per-ton was 13% higher than the $755 per-ton overall average selling price during the 2010 first quarter.The increased selling prices resulted primarily from price increases the Company implemented in response to higher operating costs, including ferrous scrap. Because the amount of the Company’s net periodic defined benefit pension and other postretirement benefit (“OPEB”) expense or credits are unrelated to the ongoing operating activities of the Company, Keystone measures its overall operating performance using operating income before pension and OPEB expense or credits.A reconciliation of operating income as reported to operating income adjusted for pension and OPEB expense or credits is set forth in the following table. Three months ended March 31, (In thousands) Operating income as reported $ $ Defined benefit pension credit ) ) OPEB credit ) ) Operating income before pension and OPEB $ $ Operating income before pension and OPEB for the first quarter of 2011 was improved over that of the first quarter of 2010 primarily due to an increase in shipment volumes and a slightly higher margin between selling prices and raw material costs, partially offset by increased costs of production due to frequent mill changes to meet customer orders as well as production outages related to the installation of new equipment. Primarily due to an $86 million increase in Keystone’s pension plans’ assets during 2010, the Company currently expects to record a defined benefit pension credit of $19.0 million during 2011 as compared to the $4.7 million defined benefit pension credit recorded during 2010.Accordingly, Keystone recorded a defined benefit pension credit of $4.8 million during the first quarter of 2011 as compared to the $1.2 million credit recorded during the first quarter of 2010. This release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Statements in this release that are not historical in nature are forward-looking and are not statements of fact.Forward-looking statements represent the Company’s beliefs and assumptions based on currently available information.In some cases you can identify these forward-looking statements by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expected" or comparable terminology, or by discussions of strategies or trends.Although Keystone believes the expectations reflected in forward-looking statements are reasonable, it does not know if these expectations will be correct.Forward-looking statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted. While it is not possible to identify all factors, the Company continues to face many risks and uncertainties.Among the factors that could cause Keystone’s actual future results to differ materially from those described herein are the risks and uncertainties discussed from time to time in the Company’s filings with the Securities and Exchange Commission (“SEC”) including, but not limited to, the following: · Future supply and demand for Keystone’s products (including cyclicality thereof), · Customer inventory levels, · Changes in raw material and other operating costs (such as ferrous scrap and energy), · Availability of raw materials, · The possibility of labor disruptions, · General global economic and political conditions, · Competitive products (including low-priced imports) and substitute products, · Customer and competitor strategies, · The impact of pricing and production decisions, · Environmental matters (such as those requiring emission and discharge standards for existing and new facilities), · Government regulations and possible changes therein, · Significant increases in the cost of providing medical coverage to employees, · The ultimate resolution of pending litigation, U.S. EPA investigations and audits conducted by the Internal Revenue Service, · International trade policies of the United States and certain foreign countries, · Operating interruptions (including, but not limited to, labor disputes, fires, explosions, unscheduled or unplanned downtime and transportation interruptions), · The Company’sability to renew or refinance credit facilities, · The ability of the Company’s customers to obtain adequate credit, · Any possible future litigation, and · Other risks and uncertainties as discussed in the Company’s filings with the SEC. - 2 - Should one or more of these risks materialize, if the consequences worsen, or if the underlying assumptions prove incorrect, actual results could differ materially from those forecasted or expected.Keystone disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of changes in information, future events or otherwise. In an effort to provide investors with additional information regarding the Company’s results as determined by accounting principles generally accepted in the United States of America (“GAAP”), the Company has disclosed certain non-GAAP information, which the Company believes provides useful information to investors: · The Company discloses operating income before pension and OPEB expense or credits, which is used by the Company’s management to assess its performance.The Company believes disclosure of operating income before pension and OPEB expense or credits provides useful information to investors because it allows investors to analyze the performance of the Company’s operations in the same way the Company’s management assesses performance. Keystone Consolidated Industries, Inc. is headquartered in Dallas, Texas.The Company is a leading manufacturer of steel fabricated wire products, industrial wire and wire rod.Keystone also manufactures wire mesh, coiled rebar, steel bar and other products.The Company’s products are used in the agricultural, industrial, cold drawn, construction, transportation, original equipment manufacturer and retail consumer markets.Keystone’s common stock is quoted on the OTCQB (Symbol: KYCN). * - 3 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES Condensed Summary of Operations (In thousands, except per share data) Three months ended March 31, 2010 (unaudited) Net sales $ $ Cost of goods sold ) ) Gross margin $ $ Operating income $ $ Income before income taxes $ $ Provision for income taxes ) ) Net income $ $ Basic and diluted net income per share $ $ Basic and diluted weighted averageshares outstanding - 4 -
